KLEINFELD, Circuit Judge,
dissenting.
I respectfully dissent.
When Rentto represented the Kaye Group, it had not filed for bankruptcy. Rentto’s claim against his client for his fees never suffered from the infirmity of representing a bankruptcy estate without court approval.
Although the Kaye Group’s assets were consolidated with the D.W.G .K. bankruptcy estate, that did not mean the Kaye Group’s creditors, like Rentto, could only pursue their claims against the now stripped Kaye Group. The consolidation also made “allowable claims” good against the D.W.G.K. bankruptcy estate.
Rentto’s claim would not have been allowable had he represented D W.G.K. after the filing without court approval, but he did not do that. Although Rentto would ordinarily have no claim against D.W.G.K. for representing its adversary, the court order gave him and other Kaye Group creditors such a claim, to avoid inequity from the consolidation of assets. He is an innocent Kaye Group creditor, so far as the record shows, whose claim should, under the consolidation order, follow the Kaye Group’s assets into the D.W.G.K. bankruptcy.